1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JAMES MCDANIEL,                                       Case No. 3:19-cv-00101-RCJ-WGC
4                                            Plaintiff                    ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13   court written notification of any change of mailing address, email address, telephone

14   number, or facsimile number. The notification must include proof of service on each

15   opposing party or the party’s attorney. Failure to comply with this rule may result in the

16   dismissal of the action, entry of default judgment, or other sanctions as deemed

17   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days

18   from the date of entry of this order to file his updated address with this Court. If Plaintiff

19   does not update the Court with his current address within thirty (30) days from the date

20   of entry of this order, the Court will dismiss this action without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court within thirty (30) days from the date of this order.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   the Court shall dismiss this case without prejudice.

26          DATED: December 3, 2019.

27
28                                              UNITED STATES MAGISTRATE JUDGE
